Citation Nr: 0945803	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-02 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for service 
connected scars of the anterior chest.  


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1979 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded an October 2009 Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
hearing transcript is associated with the record.  

The Veteran's notice of disagreement to the October 2005 RO 
decision included the issues of service connection for a left 
foot disability and an increased rating for a neck scar.  In 
March 2007, the Veteran requested the issue of service 
connection for a left foot disability be withdrawn.  In 
February 2009, the Veteran stated that a January 2009 RO 
decision granting an increased rating for a neck scar 
satisfied his appeal regarding this issue.  As a result, the 
issues of service connection for a left foot disability and 
an increased rating for a neck scar are no longer before the 
Board.  

There is a March 2008 Statement of the Case addressing the 
issues service connection for a back disorder and testicle 
disorder.  However, a substantive appeal has not been filed 
regarding these issues, and they are not before the Board.  
38 C.F.R. § 20.202.  The Veteran filed a May 2009 claim for 
service connection for hearing loss and tinnitus.  These 
issues have not been adjudicated by the RO and they are 
REFERRED for appropriate action.  








FINDING OF FACT

None of the anterior scars of the Veteran's chest adhere to 
the underlying tissue, nor present a limitation of motion for 
any affected part.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service 
connected anterior chest scars are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.118, 
Diagnostic Codes 7800-7805 (2005 and 2009); 73 Fed. Reg. 
54708 (Sept. 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Court held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran is currently in receipt of a 10 percent rating 
for anterior chest scars pursuant to Diagnostic Code 7804.  
38 C.F.R. § 4.118, Diagnostic Code 7804.
Under Diagnostic Code 7804, a maximum rating of 10 percent is 
warranted in cases of superficial scars that are painful on 
examination.

Diagnostic Code 7804 was recently revised effective October 
23, 2008.  This new regulation, however, indicates that the 
revised provisions are applicable only to claims received on 
or after October 23, 2008.  Accordingly, these revisions do 
not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23, 
2008).  Rather, the Veteran's claim will be considered solely 
under the criteria effective as of the date of the claim 
received by VA on June 5, 2005.

Under the circumstances, the bases for an increased rating 
are limited.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 
through 7805.  The only other potentially applicable rating 
is Diagnostic Code 7805 for scars may be evaluated on the 
basis of limitation of function of the affected part.  

Evidence 

The Veteran contends that his scar residuals of the chest 
have increased in severity.  As a result, he recently started 
receiving steroid shots and using topical prescription cream 
twice a day.  See October 2009 Travel Board hearing 
transcript.  He also testified that pain from his anterior 
chest scars affected his occupational and domestic 
activities.  He has encountered difficulty completing his 
occupational duties and missed work due to pain caused by his 
scars.   

A VA examination report, dated July 2005, is associated with 
the record.  The Veteran experienced pain and itching as 
result of his chest scars.  He denied any occupational 
impairment due to his scars.  Upon physical examination, the 
VA examiner found nine superficial scars with keloid 
formation and tenderness upon palpation.  During individual 
scar inspection, the examiner did not find any scar to adhere 
to underlying tissue or present a limitation of motion.  She 
diagnosed multiple scars of the anterior chest with 
significant keloid formation.  

VA treatment records, dated March 2008, showed that the 
Veteran received intralesional corticosteroids to treat his 
scars.  Most of the scars responded to this treatment.  
However, the Veteran reported continuing pain from one left 
chest scar.  

The Veteran was afforded another VA examination in April 
2008.  He reported having daily pain.  For treatment, he took 
non-prescription pain reliever and topical prescription 
cream.  Additionally, he received intralesional steroid 
treatment.  He noted two pain episodes in 1982 and 2003 
caused the Veteran to seek Emergency Room treatment.  Upon 
physical examination, the examiner found multiple scars 
located on the clavicular, sternal, parasternal, and 
hypersternal areas.  None of the scars were adherent to the 
underlying tissue, nor did any scar result in musculoskeletal 
impairment.  

Analysis 

The record does not show that the Veteran meets the criteria 
for a rating in excess of 10 percent.  As noted above, a 
rating in excess of 10 percent for superficial scars that are 
painful upon examination is limited.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (2005).  In the absence of 
underlying soft tissue damage or limitation of 
musculoskeletal function, a rating in excess of 10 percent is 
not available.  See id.  The medical evidence does not show 
the Veteran had soft tissue damage or musculoskeletal 
impairment due to his anterior chest scars.  The claim is 
denied.  

The Board notes that Diagnostic Code 7804 was amended October 
22, 2008 and potentially provides a basis for a rating in 
excess of 10 percent.  However, the amendment cannot be 
applied to the present claim as it was filed prior to October 
22, 2008, but it applies for any future claim.  73 Fed. Reg. 
54708 (Sept. 23. 2008).  

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected anterior chest 
scars should be referred for assignment of an extraschedular 
rating.  The record does not show that this disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned rating, and there 
is also no indication that this disability has necessitated 
frequent, or indeed any, periods of hospitalization during 
the pendency of this appeal.  The Board notes that the 
Veteran's present treatment includes intralesional steroid 
injections and application of prescription strength topical 
cream.  However, the medical record reflects that most of the 
scars responded well to the above treatment, with the 
exception of one scar.  See March 2008 VA treatment notes.  
The Veteran also reported some interference with his 
occupational activities due to pain, but still maintained two 
occupations.  Also the July 2005 VA examination report noted 
that the Veteran did not report any occupational impairment 
due to pain from his multiple scars.  

In sum, the evidence has not shown that the Veteran has 
encountered occupational impairment significantly beyond the 
contemplated rating.  In the absence of an unusual disability 
picture such as one involving marked interference with 
employment or frequent hospitalization, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular rating in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 
C.F.R. § 3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in July 2005, prior 
to the date of the issuance of the appealed October 2005 
rating decision.  The Board further notes that, in April 
2008, the Veteran was notified that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the service connected 
anterior chest scars identified by the Veteran.   
Additionally, the Veteran was afforded VA examinations in 
July 2005 and April 2008 that were fully adequate for the 
purposes of adjudication since both examination reports 
include the Veteran's reports of present symptoms and 
thorough clinical physical examinations and findings.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

A rating in excess of 10 percent for anterior chest scars is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


